 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Criminal, Division Chief

 4 ANDREW M. SCOBLE (CABN 124940)
   RAVI T. NARAYAN (IABN AT0011948)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7249/7369
             Fax: (415) 436-7234
 8           Email: andrew.scoble@usdoj.gov
             Email: ravi.narayan@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        )   NO. CR 19-0280 RS
                                                      )
15           Plaintiff,                               )   STIPULATION TO CONTINUE STATUS
                                                      )   HEARING AND TO EXCLUDE TIME FROM
16      v.                                            )   MARCH 13, 2020 THROUGH MAY 12, 2020
                                                      )   AND ORDER
17   ROGELIO BELLOSO ALEMAN, et al.,                  )
                                                      )
18           Defendants.                              )
                                                      )
19

20           It is hereby stipulated by and between counsel for the United States and counsel for all
21 defendants that time be excluded under the Speedy Trial Act from March 13, 2020 through May 12,

22 2020, and that the status hearing currently scheduled for April 21, 2020, be continued to May 12, 2020,

23 at 10:00 a.m.

24           The superseding indictment in this matter, unsealed on March 12, 2020, charges seventeen
25 defendants with various offenses related to racketeering. Initial appearances and attorney appointments

26 began on March 13, 2020, and continued through the following week. The government has begun

27 producing discovery. Furthermore, the government and defense counsel have begun making

28 arrangements for the appointment of a discovery coordinator to facilitate more voluminous productions.

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0280 RS                                                                     v. 7/10/2018
 1 The government and counsel for the defendants agree that time be excluded under the Speedy Trial Act

 2 so that defense counsel may prepare, including by reviewing discovery and making arrangements to

 3 consult with their clients. For this reason and as further stated on the record during magistrate court

 4 appearances, the parties stipulate and agree that excluding time until May 12, 2020, will allow for the

 5 effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and

 6 agree that the ends of justice served by excluding the time from March 13, 2020 through May 12, 2020,

 7 from computation under the Speedy Trial Act outweigh the best interests of the public and the defendant

 8 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 9          At the first set of appearances on March 13, 2020, this matter was set for a status conference

10 before the district court on April 21, 2020, at 10:00 a.m. Since that time, the Court issued General

11 Orders 72 and 73. Given the issues identified in those orders and their impact on a multi-defendant case

12 such as this one, the parties agree that the status hearing date should be continued to May. Upon

13 consultation with court staff and among counsel, the parties have settled on May 12, 2020, at 10:00 a.m.

14 Accordingly, this stipulation and proposed order contemplate a continuance of the status hearing date

15 from April 21, 2020 to May 12, 2020.

16          The undersigned Assistant United States Attorneys certify that they have obtained approval from

17 counsel for the defendants to file this stipulation and proposed order.

18          IT IS SO STIPULATED.

19 DATED: March 27, 2020                                          /s/                  ___
                                                         ANDREW M. SCOBLE
20                                                       RAVI T. NARAYAN
                                                         Assistant United States Attorneys
21

22 DATED: March 27, 2020                                          /s/                ___
                                                         GEORGE BOISSEAU
23                                                       Counsel for Rogelio Belloso Aleman

24 DATED: March 27, 2020                                          /s/               ___
                                                         PETER ARIAN
25                                                       Counsel for Edwin Alvarado Amaya

26 DATED: March 27, 2020                                          /s/               ___
                                                         ERICK GUZMAN
27                                                       Counsel for Fernando Romero Bonilla

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0280 RS                                                                    v. 7/10/2018
 1 DATED: March 27, 2020                          /s/               ___
                                         KENNETH WINE
 2                                       Counsel for Kenneth Campos

 3 DATED: March 27, 2020                          /s/                ___
                                         BRIAN BERSON
 4                                       Counsel for Evert Galdamez Cisneros

 5 DATED: March 27, 2020                          /s/                ___
                                         JEFFREY BORNSTEIN, CAROLINE JACKSON
 6                                       Counsel for Luis Velis Diaz

 7 DATED: March 27, 2020                          /s/              ___
                                         ALAN DRESSLER
 8                                       Counsel for Ronaldy Dominguez

 9 DATED: March 27, 2020                          /s/                 ___
                                         SHAFFY MOEEL
10                                       Counsel for Oscar Espinal

11 DATED: March 27, 2020                          /s/                 ___
                                         NAOMI CHUNG
12                                       Counsel for Wilfredo Iraheta Landaverde

13 DATED: March 27, 2020                          /s/               ___
                                         ROBERT WAGGENER
14                                       Counsel for Kevin Reyes Melendez

15 DATED: March 27, 2020                          /s/               ___
                                         K. ALEXANDRA MCCLURE
16                                       Counsel for Missael Mendoza

17 DATED: March 27, 2020                          /s/                 ___
                                         JOANNA SHERIDAN
18                                       Counsel for Christian Quintanilla

19 DATED: March 27, 2020                          /s/                ___
                                         MARTIN SABELLI
20                                       Counsel for Elmer Rodriguez

21 DATED: March 27, 2020                          /s/               ___
                                         CHARLES WOODSON
22                                       Counsel for Marvin Osegueda Saravia

23 DATED: March 27, 2020                          /s/               ___
                                         MARK VERMEULEN
24                                       Counsel for Kevin Ramirez Valencia

25 DATED: March 27, 2020                          /s/                ___
                                         GREGOR GUY-SMITH
26                                       Counsel for Alexis Cruz Zepeda

27 DATED: March 27, 2020                          /s/               ___
                                         DENA YOUNG
28                                       Counsel for Kevin Guatemala Zepeda

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0280 RS                                                   v. 7/10/2018
 1                                                  ORDER

 2         Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 3 Court finds that failing to exclude the time from March 13, 2020 through May 12, 2020 would

 4 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 6 Court further finds that the ends of justice served by excluding the time from March 13, 2020 through

 7 May 12, 2020 from computation under the Speedy Trial Act outweigh the best interests of the public and

 8 the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY

 9 ORDERED that the time from March 13, 2020 through May 12, 2020 shall be excluded from

10 computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11         IT IS SO ORDERED.

12
           March 27, 2020
13 DATED: ___________________                                   ___________________________
                                                                RICHARD SEEBORG
14                                                              United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 19-0280 RS                                                                    v. 7/10/2018
